Name: 75/435/EEC: Commission Decision of 8 July 1975 on the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Council Directive No 72/159/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy; NA;  economic policy;  Europe;  agricultural structures and production
 Date Published: 1975-07-24

 Avis juridique important|31975D043575/435/EEC: Commission Decision of 8 July 1975 on the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Council Directive No 72/159/EEC (Only the French text is authentic) Official Journal L 192 , 24/07/1975 P. 0032 - 0032COMMISSION DECISION of 8 July 1975 on the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Council Directive No 72/159/EEC (Only the French text is authentic) (75/435/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Directive No 72/159/EEC (1) on the modernization of farms, and in particular Article 18 (3) thereof; Whereas on 29 April 1975 the Luxembourg Government, pursuant to Article 17 (4) of Directive No 72/159/EEC, notified a ministerial order of 19 February 1975 laying down certain rules of application for the Grand-Ducal Regulation of 21 May 1974 on the modernization of farms in pursuance of the Agricultural Guidance Law of 23 April 1965 and of Directive No 72/159/EEC; Whereas Article 18 (3) of Directive No 72/159/EEC requires the Commission to determine whether, having regard to the abovementioned ministerial order of 19 February 1975, the existing provisions for the implementation of the Directive in the Grand Duchy of Luxembourg which form the subject of Commission Decision No 75/8/EEC (2) of 27 November 1974 on the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Directives No 72/159/EEC and No 72/160/EEC, continue to satisfy the conditions for financial contribution to common measures as referred to in Article 15 of Directive No 72/159/EEC; Whereas the comparable income, its rate of growth and the return on capital for 1975 as indicated in the abovementioned order, correspond to the objectives of Article 4 of Directive No 72/159/EEC; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The Grand Ducal Regulation of 21 May 1974 on the modernization of farms pursuant to the Agricultural Guidance Law of 23 April 1965 and to Directive No 72/159/EEC, as notified by the Government of Luxembourg and as now applicable in the light of the ministerial order of 19 February 1975, continues to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive No 72/159/EEC. Article 2 This Decision is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 8 July 1975. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 2, 4.1.1975, p. 34.